

Exhibit 10.1
AMENDMENT TO "APPENDIX A" OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to "Appendix A" of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
"Plan"), is adopted by Astec Industries, Inc. (the "Company"), effective as of
October 26, 2017.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the "Board") to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends "Appendix A" of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on October 26, 2017.


Except as amended herein, the Plan shall continue in full force and effect.


ASTEC INDUSTRIES, INC.


Date: October 26, 2017          By: /s/ Stephen C. Anderson
Name: Stephen C. Anderson
Title:   Secretary



--------------------------------------------------------------------------------



"APPENDIX A"
Each Participant's Date of Participation
   
Name of Participant
Effective Dates of Participation
W. Norman Smith
January 1, 1995
Richard Patek
January 1, 1995
Tim Gonigam
August 1, 2000
Jeff Elliott
January 1, 2002
Stephen C. Anderson
January 1, 2003
Richard Dorris
January 3, 2005
David C. Silvious
July 1, 2005
Ben Brock
January 1, 2007
Neil Peterson
January 1, 2008
Joe Cline
February 1, 2008
Chris Colwell
May 31, 2011
Robin Leffew
August 1, 2011
Matthew B. Haven
January 1, 2013
Jeff May
October 1, 2013
Malcolm Swanson
January 1, 2014
Tom Wilkey
January 1, 2014
Jeff Schwarz
July 1, 2014
Steven L. Claude
August 24, 2015
John Irvine
April 28, 2016
Jaco Van Der Merwe
October 1, 2016
Scott Barker
April 3, 2017
Neil Whitworth
May 30, 2017
Michael G. Anderson
July 7, 2017
Jody Volner
November 1, 2017


